DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-12, 16-17, 19-20 and 22 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, singularly or in combination, at least a light emitting device comprising a plurality of pixel regions with a bearer between them, the barrier having a substantially constant width and comprising a light absorbing material; wherein each pixel region comprises “a first LED stack; a second LED stack disposed on the first LED stack; a third LED stack disposed on the second LED stack; electrode pads electrically connected to the first, second, and third LED stacks, the electrode pads comprising a common electrode pad, a first electrode pad, a second electrode pad, and a third electrode pad; and an insulation layer directly disposed on the sides of each of the first, second, and third LED stacks; an upper surface of the barrier adjacent to the third LED stack is substantially flush with an upper surface of the insulation layer adjacent to the third LED stack;” wherein the common electrode pad is connected to the first, second and third LED stacks, and the first, second and third pads are connected to the first, second and third LED stacks as required by claims 1 and 19.  The prior art of CHA (US 20170288093) does teach a device with the three LED stacks and the electrode pads, but the barrier of CHA is made of a reflective material and there is no applicable insulating layer.  This represents the primary difference between the claimed invention and the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811